United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.H., Appellant
and
DEPARTMENT OF AGRICULTURE, ANIMAL
& PLANT HEALTH INSPECTION SERVICE,
Raleigh, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Daniel F. Read, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0633
Issued: January 8, 2020

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On January 30, 2019 appellant, through counsel, filed a timely appeal from a January 8,
2019 merit decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the
Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board
has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2

5 U.S.C. § 8101 et seq.

3
The Board notes that following the January 8, 2019 decision, OWCP received additional evidence. However, the
Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record that
was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the Board
for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this additional
evidence for the first time on appeal. Id.

ISSUE
The issue is whether appellant has met his burden of proof to establish that his left foot
necrotizing fasciitis was causally related to the accepted factors of his federal employment.
FACTUAL HISTORY
On May 16, 2018 appellant, then a 50-year-old biological science technician, filed an
occupational disease claim (Form CA-2) alleging that he contracted necrotizing fasciitis (flesh
eating bacteria) as a result of factors of his federal employment including working in contaminated
water. He indicated that he first became aware of his condition and that it resulted from factors of
his federal employment on May 1, 2018. Appellant stopped work on May 4, 2018.
In a May 16, 2018 development letter, OWCP informed appellant that the evidence of
record was insufficient to establish his claim. It advised him of the factual and medical evidence
necessary to support his claim and also provided a questionnaire for completion. OWCP afforded
appellant 30 days to respond.
In a separate development letter of even date, OWCP requested additional information
from the employing establishment regarding appellant’s employment duties and whether it
concurred with his allegations.
Appellant responded to OWCP’s development letter in a statement dated June 6, 2018. He
explained that he worked in eight different counties, in different beaver swamps. Appellant
believed that he had been exposed to necrotizing fasciitis sometime in April or May 2018. He
noticed that his left foot was a little red and puffy on May 1, 2018. Appellant reported that he
worked alone and that he had never experienced anything like this before.
Appellant submitted emergency room records dated May 6, 2018 by Dr. Mark Worthen, a
Board-certified family physician. He recounted that about two weeks prior appellant had
developed redness in his left foot, which began to creep up his leg. Appellant indicated that he
simultaneously experienced a sudden gush of foul-smelling fluid mixed with blood from the lateral
aspect of his foot and between the fourth and fifth metatarsals so he sought treatment in the
emergency room. Dr. Worthen noted that appellant had a history of diabetes mellitus and
hypertension. He also related that appellant worked in murky water and that occasionally the
murky water leaked into appellant’s boot and soaked his foot. Upon examination of appellant’s
left foot, Dr. Worthen observed an ulcer on his left lateral foot near the metaphalangeal (MP) joint
and a deep ulcer between the fourth and fifth toes. He also noted redness and induration of the
skin extending to just below the knee. Dr. Worthen diagnosed diabetic ulcer of the midfoot and
worsening cellulitis and abscess of the left leg. He related that a May 6, 2018 left foot x-ray
revealed subcutaneous emphysema in the forefoot, worrisome for necrotizing infection.
Dr. Worthen referred appellant to another hospital with a higher level of care.
A May 7, 2018 left foot computerized tomography (CT) scan showed extensive soft tissue
emphysema, more than would be expected given the open wounds, necrotizing fasciitis/
gangrene/phlegnon with anaerobic organism in the differential, and generalized subcutaneous soft
tissue edema.

2

OWCP also received hospital records dated May 8 to 14, 2018. In a May 8, 2018
admission report, Dr. Dwan Varner, a Board-certified internist, noted that appellant worked in
murky swamp waters and that the water often leaked into his boot soaking his foot. Appellant
reported that two weeks prior, he had noticed redness in his left foot that traveled up to his left leg.
Dr. Varner recounted a history of diabetes mellitus and hypertension. Upon physical examination
of appellant’s left foot, he observed erythema, swelling, and drainage between the fourth and fifth
toes. Dr. Varner assessed “diabetic ulcer of midfoot associated with diabetes mellitus due to
underlying condition, with necrosis of muscle [and] necrotizing fasciitis.” He recommended
surgical intervention. In a May 14, 2018 discharge summary report, Dr. Varner noted discharge
diagnoses of necrotizing fasciitis, cellulitis of the left lower leg, diabetic ulcer of midfoot
associated with diabetes mellitus due to underlying condition, with necrosis of muscle and
necrotizing fasciitis, diabetes mellitus, and hypertension.
In a May 8, 2018 operative report, Dr. Lawrence N. Larabee, a Board-certified orthopedic
surgeon, noted a preoperative diagnosis of necrotizing fasciitis of the left foot lateral side and
plantar aspect. He reported appellant’s employment history working in the swamps and medical
history of uncontrolled diabetes. Dr. Larabee noted that appellant underwent emergency surgery,
which resulted in left midfoot amputation to include the third, fourth, and fifth toes and left midfoot
debridement.
In a June 18, 2018 work status note, Dr. Jamie Udwadia, a Board-certified physiatrist,
noted that appellant was to remain out of work.
By decision dated July 26, 2018, OWCP denied appellant’s occupational disease claim. It
accepted that appellant worked in water as part of his employment duties and that he had a
diagnosis of necrotizing fasciitis, but denied his claim finding that the medical evidence of record
was insufficient to establish causal relationship between his diagnosed medical condition and the
accepted employment factors.
On October 17, 2018 appellant, through counsel, requested reconsideration. Counsel noted
that appellant’s final discharge diagnosis from the hospital was for necrotizing fasciitis and that
appellant had described how he worked in filthy water and had a blister on his foot. He argued
that Dr. Larabee provided a positive opinion that it was “highly probable” that given the nature of
appellant’s work, he contracted the infection at work. Counsel further contended that appellant
only had to prove that his work factors contributed in any way to his condition in order to establish
a workers’ compensation claim.
In an accompanying statement, appellant explained that he worked with all the soil and
water offices in nine counties. He related that he trapped beavers and removed beaver dams.
Appellant asserted that he worked in different types of water and swamps where there was trash,
dead deer carcasses, and other dead animals in the water. He explained that water would get into
his boot through holes from briers, sticker bushes, and beaver sticks and that sometimes water
would go over his waders into his boots. Appellant noted that he only went into the water when
working for the employing establishment. He acknowledged that it was difficult to know where
he caught necrotizing fasciitis, but he thought that he got this problem when he had a blister on his
left foot in the spring of 2018. Appellant indicated that his blister broke, which left the skin a little
raw, and then it got wet in the swamp.

3

In a May 29, 2018 progress note, Dr. Udwadia indicated that he treated appellant for left
foot full-thickness open wound. He reviewed appellant’s history of injury and noted that he
underwent a partial amputation of the left foot and debridement. Dr. Udwadia reported appellant’s
active diagnoses as necrotizing fasciitis, diabetic ulcer of midfoot associated with diabetes mellitus
due to underlying condition with necrosis of muscle, diabetic neuropathy, and diabetes mellitus.
In an October 11, 2018 letter, Dr. Larabee related a history of diabetes mellitus 2 and a
work history of spending a lot of time in murky and unclear water. He noted that appellant first
presented in the emergency room on May 6, 2018 after noticing redness in his left foot for the prior
two weeks and heavy bleeding and pus that morning. Dr. Larabee reported that on May 8, 2018
he performed a debridement and partial amputation of appellant’s left foot, to include amputation
of appellant’s fifth, fourth, and third toes. He noted that the pre and postoperative diagnosis was
necrotizing fasciitis of the left foot. Dr. Larabee explained that necrotizing fasciitis was tissue
death caused by bacterial infection. He indicated that bacteria typically entered the body through
a cut or scrape. Dr. Larabee related that appellant had callouses on his feet, which were common
in diabetics with neuropathy, and that appellant was probably predisposed to skin breakage and
infection due to his diabetes. He further opined that appellant’s work “greatly increased his risk
of developing bacterial infections.” Dr. Larabee noted that appellant’s feet remained wet for
extended periods of time, which promoted bacteria growth, and that he worked in contaminated
and unhealthy water for extended periods of time. He also explained that considering appellant’s
broken blister in the spring of 2018 and working with water inside his boots, it was “highly
probable” that this infection was contracted while working in unclean water with wet feet.
Appellant submitted progress notes by Teddle Gore, a family nurse practitioner, dated
August 19, 2016 to April 25, 2017. She recounted appellant’s treatment for type 2 diabetes
mellitus with diabetic polyneuropathy and hypertension.
By decision dated January 8, 2019, OWCP denied modification of the July 26, 2018
decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA4 has the burden of proof to establish the
essential elements of his or her claim, including that the individual is an employee of the United
States within the meaning of FECA, that the claim was timely filed within the applicable time
limitation of FECA,5 that an injury was sustained in the performance of duty as alleged, and that
any disability or medical condition for which compensation is claimed is causally related to the

4

Supra note 2.

5

S.B., Docket No. 17-1779 (issued February 7, 2018); J.P., 59 ECAB 178 (2007); Joe D. Cameron, 41 ECAB
153 (1989).

4

employment injury.6 These are the essential elements of each and every compensation claim,
regardless of whether the claim is predicated upon a traumatic injury or an occupational disease.7
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit: (1) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
(2) medical evidence establishing the presence or existence of the disease or condition for which
compensation is claimed; and (3) medical evidence establishing that the diagnosed condition is
causally related to the employment factors identified by the claimant.8
Causal relationship is a medical issue, and the medical evidence required to establish causal
relationship is rationalized medical opinion evidence.9 The opinion of the physician must be based
on a complete factual and medical background of the employee, must be one of reasonable medical
certainty, and must be supported by medical rationale explaining the nature of the relationship
between the diagnosed condition and specific employment factors identified by the employee.10
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.11
ANALYSIS
The Board finds that this case is not in posture for a decision.
In support of his claim appellant submitted numerous medical reports relating to a left
lower extremity condition which developed in April or May 2018. Those medical reports provide
consistent diagnoses relating to the left lower extremity and indicate that appellant described
employment duties requiring working in an environment causing his lower extremities to
frequently become wet with water containing bacteria and other contaminants.
Included in the medical reports submitted were reports from Dr. Larabee, who consistently
opined that appellant’s necrotizing fasciitis was due to his employment exposures to wet
environments containing bacteria while working as a biological science technician. Dr. Larabee
explained that necrotizing fasciitis was tissue death caused by bacterial infection and he indicated
that bacteria typically entered the body through a cut or scrape. He explained that due to his
6

J.M., Docket No. 17-0284 (issued February 7, 2018); R.C., 59 ECAB 427 (2008); James E. Chadden, Sr., 40
ECAB 312 (1988).
7

K.M., Docket No. 15-1660 (issued September 16, 2016); L.M., Docket No. 13-1402 (issued February 7, 2014);
Delores C. Ellyett, 41 ECAB 992 (1990).
8

S.C., Docket No. 18-1242 (issued March 13, 2019); R.H., 59 ECAB 382 (2008).

9
A.M., Docket No. 18-1748 (issued April 24, 2019); T.H., 59 ECAB 388, 393 (2008); Robert G. Morris, 48 ECAB
238 (1996).
10

M.V., Docket No. 18-0884 (issued December 28, 2018); I.J., 59 ECAB 408 (2008); Victor J. Woodhams, 41
ECAB 345, 352 (1989).
11

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

5

diabetic neuropathy appellant had callouses on his feet. Dr. Larabee therefore noted that appellant
was probably predisposed to skin breakage and infection due to his diabetic condition. He opined
that appellant’s work had greatly increased his risk of developing bacterial infections. Dr. Larabee
further opined that appellant’s feet remained wet for extended periods of time while working,
which promoted bacteria growth, and that he worked in contaminated and unhealthy water for
extended periods of time. He explained that, considering appellant’s broken blister in the spring
of 2018 and working with pond water inside his boots, it was highly probable that this infection
was contracted while working in unclean water with wet feet.
Accordingly, the Board finds that Dr. Larabee provided an affirmative and rationalized
opinion on causal relationship. Dr. Larabee identified employment factors which appellant
consistently claimed had precipitated his necrotizing fasciitis, identified physical findings upon
examination and treatment, and provided a rationalized opinion citing to the facts of the case.
Thus, the Board finds that Dr. Larabee’s opinion is sufficient to require further development of the
record.12
It is well established that, proceedings under FECA are not adversarial in nature, and that
while appellant has the burden of proof to establish entitlement to compensation, OWCP shares
responsibility in the development of the evidence.13 OWCP has an obligation to see that justice is
done.14
On remand OWCP shall refer appellant, a statement of accepted facts, and the medical
evidence of record to an appropriate Board-certified physician. The chosen physician shall provide
a rationalized opinion addressing whether the diagnosed left lower extremity conditions are
causally related to the accepted factors of appellant’s federal employment. If the physician opines
that the diagnosed conditions are not causally related, he or she must provide rationale explaining
the opinion. Following this and any other further development as deemed necessary, OWCP shall
issue a de novo decision on appellant’s claim.
CONCLUSION
The Board finds that this case is not in posture for decision.

12

J.J., Docket No. 19-0789 (issued November 22, 2019); J.G., Docket No. 17-1062 (issued February 13, 2018);
A.F., Docket No. 15-1687 (issued June 9, 2016). See also John J. Carlone, 41 ECAB 354 (1989); Horace Langhorne,
29 ECAB 820 (1978).
13

A.P., Docket No. 17-0813 (issued January 3, 2018); Jimmy A. Hammons, 51 ECAB 219, 223 (1999); William J.
Cantrell, 34 ECAB 1233, 1237 (1983).
14

R.B., Docket No. 18-0162 (issued July 24, 2019); K.P., Docket No. 18-0041 (issued May 24, 2019).

6

ORDER
IT IS HEREBY ORDERED THAT the January 8, 2019 merit decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: January 8, 2020
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

7

